19-10830-mg     Doc 39     Filed 04/24/19     Entered 04/24/19 20:34:46        Main Document
                                             Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE:                                                      CHAPTER 11

3C’S BLESSING, INC. (D/B/A LITTLE CAESARS)                  CASE NO. 19-10830-MG

               DEBTOR.                                      HON. MARTIN GLENN


                             NOTICE OF APPEARANCE AND
                           DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Susquehanna Sale Lake, LLC, a creditor and party-in-

interest, appears herein by its counsel, LIPPES MATHIAS WEXLER FRIEDMAN LLP, and pursuant to

FED. R. BANKR. P. 2002, 7005 and 9010, demand that all notices given or required to be given in

this case, and all papers served or required to be served in this case, be given to and served upon

the undersigned at the following address, telephone number and e-mail:


                            LIPPES MATHIAS WEXLER FRIEDMAN LLP
                                     John A. Mueller, Esq.
                                 50 Fountain Plaza, Suite 1700
                                Buffalo, New York 14202-2216
                                        (716) 362-7614
                                     jmueller@lippes.com


         PLEASE TAKE FURTHER NOTICE, that the foregoing demand includes not only the

notices and papers referred to in the rules specified above, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex, or otherwise, which may effect, or seek to affect in

any way any rights or interests of the above party with respect to the Debtors or any property or

proceeds in which the Debtors may claim an interest.

                                                1
19-10830-mg     Doc 39     Filed 04/24/19     Entered 04/24/19 20:34:46        Main Document
                                             Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE, that the foregoing constitutes a request for service

of papers only and is not intended to waive any rights of the above parties, including, but not

limited to: (i) the right to contest the jurisdiction of the Bankruptcy Court including, without

limitation, the jurisdiction of the Bankruptcy Court to adjudicate non-core matters, which right is

hereby expressly reserved without prejudice; (ii) the right to trial by jury should such right be

relevant in the course of these proceedings; or (iii) any other rights, claims, actions, defenses,

setoffs, or recoupments to which the above party may be entitled in law or in equity, all of which

are hereby expressly reserved.



Dated: April 24, 2019                      LIPPES MATHIAS WEXLER FRIEDMAN LLP
       Buffalo, New York

                                                  /s/ John A. Mueller
                                               John A. Mueller, Esq.
                                               50 Fountain Plaza, Suite 1700
                                               Buffalo, New York 14202-2216
                                               (716) 362-7614
                                               jmueller@lippes.com

                                               ∙ Counsel to Susquehanna Sale Lake, LLC




                                                2
